Exhibit 10.31

SELECT COMFORT CORPORATION
Summary of Non-Employee Director Compensation


February 2014


Annual Cash Retainer. Each of our non-employee directors receives an annual cash
retainer of $55,000. The Chair of the Audit Committee receives additional
compensation of $17,000 per year, and each of the members of the Audit Committee
(other than the Chair) receives additional compensation of $8,500 per year. The
Chair of the Management Development and Compensation Committee receives
additional compensation of $14,000 per year, and each of the members of the
Management Development and Compensation Committee (other than the Chair)
receives additional compensation of $7,000 per year. The Chair of the Corporate
Governance and Nominating Committee receives additional compensation of $12,000
per year, and each of the members of the Corporate Governance and Nominating
Committee (other than the Chair) receives additional compensation of $6,000 per
year. The non-executive Chairman of the Board receives an additional retainer of
$100,000 per year.
Meeting Fees. Each non-employee director (other than the non-executive Chairman
of the Board) receives meeting fees for Board and Committee meetings attended
beyond the normal number of regular or typical meetings for the Board and each
Committee in a fiscal year, including: (i) Board meeting fees of $1,000 per
in-person meeting and $500 per telephonic meeting after a minimum of four Board
meetings for the fiscal year, and (ii) Committee meeting fees of $750 per
in-person Committee meeting and $500 per telephonic Committee meeting after a
minimum of eight Audit Committee meetings and after a minimum of four meetings
of each other Committee for the fiscal year.
Equity Compensation. Coincident with the annual meeting of shareholders,
non-employee directors are eligible to receive equity compensation in amounts
determined by the Management Development and Compensation Committee, of which
generally one-half would be paid in the form of restricted stock and one-half in
stock options, based on Black-Scholes valuation, with the grants to vest on the
earlier of one year from the date of grant or the date of the next annual
meeting at which directors are elected to the Board, so long as the director
continues to serve on our Board of Directors. All options granted to directors
have an exercise price equal to the fair market value of our common stock on the
date of grant and remain exercisable for a period of up to 10 years, subject to
continuous service on our Board of Directors.
Reimbursement of Expenses. All of our directors are reimbursed for travel
expenses for attending meetings of our Board or any Board committee and for
attending approved director continuing education programs.
No Director Compensation for Employee Directors. Any director who is also an
employee of our company does not receive additional compensation for service as
a director.




